DETAILED ACTION
Allowable Subject Matter
1.   Claims 74-77, 82-83 and 86-100 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 74, allowable subject matter was indicated in the Notice of allowance of 18 March 2020, indicating that the amendments to the claim of 12 October 2019 have changed the interpretation of the dental implant in a way that the previous used prior arts of Munch, Sendax, Niznick, Dukhan do not include the claimed elements. 
Therefore, the art of record does not teach or render obvious, either alone or in combination, a dental implant including at least part of one of the two edges of each tap having an angle between one of the two side surfaces and the external surface of the dental implant being less than or equal to 90 degrees, and at least part of the other edge of each tap having an angle between the other side surface and the external surface of the dental implant being of more than 90 degrees, and wherein each of the two edges having a less than or equal to 90 degrees angle are diametrically opposed to the two edges having more than 90 degrees angle in combination with the elements set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772